Henry Wade, plaintiff in error, was convicted in the county court of Tulsa county for the offense of having possession of intoxicating liquors with intent to violate provisions of the prohibitory law, and was sentenced to serve a term of 30 days' imprisonment in the county jail and to pay a fine of $50 and costs, and in default of payment of said fine that the same be satisfied as provided by law.
From the judgment an appeal was taken by filing in this court on August 11, 1916, a petition in error with case-made. The petition alleges ten assignments of error, to all of which we deem it a sufficient answer to say that the information properly charges the offense and the proof on the part of the prosecution is conclusive as to the guilt of the defendant. Suffice to say that we have examined the record and find no prejudicial error.
The judgment of the county court of Tulsa county is affirmed. Mandate forthwith.